EXHIBIT 10.19

VERITIV CORPORATION
TERMS AND CONDITIONS OF
LONG-TERM TRANSITION INCENTIVE AWARD OPPORTUNITIES


Veritiv Corporation (the “Company”) has adopted the following as the standard
terms and conditions (the “Terms and Conditions”) applicable to each incentive
award opportunity granted by the Corporation pursuant to a Notice of 2014
Long-Term Transition Incentive Award, Notice of 2014-15 Long-Term Transition
Incentive Award, and Notice of 2014-15-16 Long-Term Transition Incentive Award
issued by the Company (each a “Notice”).


The Company is providing you with these Terms and Conditions because you have
been designated as the Grantee in one or more Notices. These Terms and
Conditions are incorporated into and made a part of each and any Notice that you
have received as Grantee, and all references herein to the “Notice” shall
include and be references to these Terms and Conditions. Capitalized terms used
but not defined below in these Terms and Conditions shall have the meanings set
forth in the applicable Notice.


1.     Certain Definitions. The following capitalized words as used and not
previously defined in the Notice shall have the following meanings:


a.    “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships, limited liability companies and joint ventures)
controlled by the Company.


b.    “Board” means the Board of Directors of the Company.


c.    “Cause” shall have the meaning provided in the Grantee’s employment
agreement with the Company or an Affiliate (including, without limitation, an
offer letter), or, if there is no such definition in any such agreement, “Cause”
shall include, but is not limited to, misconduct or other activity detrimental
to the business interest or reputation of the Company or continued
unsatisfactory job performance without making reasonable efforts to improve.
Examples include insubordination, protracted or repeated absence from work
without permission, illegal activity, disorderly conduct, etc. A termination for
Cause shall be deemed to include a determination by the Committee following the
Grantee’s termination of employment that circumstances existing prior to such
termination would have entitled the Company or one of its Affiliates to have
terminated the Grantee’s employment for Cause.


d.    “Code” means the Internal Revenue Code of 1986, as amended.


e.    “Committee” means the Compensation and Leadership Development Committee of
the Board.


f.    “Disability” means “disability” as such term is defined in the long-term
disability insurance plan or program of the Company or any Affiliate then
covering the Grantee; provided that if, as of the date of determination, the
Grantee is a party to an effective services, severance, consulting or employment
agreement with the Company or any Affiliate of the Company

1

--------------------------------------------------------------------------------



that employs the Grantee (including, without limitation, an offer letter),
“Disability” shall have the meaning, if any, specified in such agreement.


g.    “Misconduct” shall be determined by the Company in its sole discretion and
shall include, but not be limited to, any act detrimental to the business or
reputation of the Company, any act determined to be a deliberate disregard of
the Company’s or Affiliate’s rules or policies, or any violation of any
confidentiality, non-solicitation or non-competition restriction applicable to
the Grantee.


2.    Administration.


a.    The Committee shall be responsible for administration of the Notice and
the Target Award Opportunity. The Committee, by majority action, is authorized
to interpret the Notice, to prescribe, amend, and rescind regulations relating
to the Notice, to provide for conditions and assurances deemed necessary or
advisable to protect the interests of the Company and its Affiliates, and to
make all other determinations necessary or advisable for the administration of
the Notice, but only to the extent not contrary to the express provisions of the
Notice. Determinations, interpretations, or other actions made or taken by the
Committee pursuant to the provisions of the Notice shall be final, binding and
conclusive for all purposes and upon all persons. No member of the Committee
shall be liable for any such action or determination made in good faith. To the
extent permitted by law, the Committee may delegate to one or more officers of
the Company, subject to such terms as the Committee shall determine, authority
to administer all or any portion of the Notice, or the authority to perform
certain functions, including administrative functions. In the event of such
delegation, all references to the Committee in the Notice (other than such
references in the immediately preceding sentence and in the last sentence of
this paragraph 2) shall be deemed references to such officers as it relates to
those aspects of the Notice that have been delegated. Notwithstanding the
foregoing, and to the extent required by the Committee charter, the applicable
exchange listing standards, or by Section 162(m)(4)(C) of the Code and Treasury
Regulation Section 1.162-27 promulgated thereunder, where applicable, the
Committee shall retain exclusive authority to administer the Notice and
determine the Target Award Opportunity and any amount payable hereunder if the
Grantee is a Board-appointed officer of the Company who is designated by the
Board as a “Section 16 officer”.


b.    The Committee may in its sole discretion modify the Performance Objectives
or the related minimum acceptable level of achievement, in whole or in part, as
the Committee deems appropriate and equitable (i) to reflect a change in the
business, operations, corporate structure or capital structure of the Company or
its Affiliates, the manner in which it conducts its business, or other events or
circumstances; or (ii) in the event that the Grantee’s responsibilities
materially change prior to the Vesting Date. Notwithstanding the foregoing, if
the Committee has designated the Performance-Based Award as intended to qualify
as "performance-based compensation" within the meaning of Section 162(m)(4)(C)
of the Code (and Treasury Regulation Section 1.162-27 promulgated thereunder),
then no modification shall be made pursuant to this paragraph 2(b) that would
cause the Performance-Based Award to fail to so qualify.



2

--------------------------------------------------------------------------------



3.    Determination of Performance-Based Award. Following the Vesting Date, the
Committee shall determine in writing whether and to what extent the Performance
Objectives have been achieved and, if such Performance Objectives have been
achieved, the Committee shall determine the amount of the Performance-Based
Award earned in accordance with the Notice and approve actual payment of the
Performance-Based Award. The Committee may, in its sole discretion, increase,
decrease or eliminate the amount of the Performance-Based Award otherwise
payable to the Grantee to reflect the Grantee’s individual performance or such
other factors as the Committee deems relevant, in recognition of changed or
special circumstances, or for any other reason; provided, however, that if the
Committee has designated the Performance-Based Award as intended to qualify as
"performance-based compensation" within the meaning of Section 162(m)(4)(C) of
the Code (and Treasury Regulation Section 1.162-27 promulgated thereunder), then
in no event will the Committee increase the Performance-Based Award otherwise
payable under the Notice.


4.    Termination of Employment Prior to Vesting Date.


a.    Except as otherwise provided in this paragraph 4 or as otherwise
determined by the Committee or as otherwise provided in the Grantee’s employment
agreement (if any) with the Company or an Affiliate (including, without
limitation, an offer letter), in the event the Grantee’s employment with the
Company and its Affiliates terminates for any reason prior to the Vesting Date,
the Grantee shall not be entitled to payment of any portion of the Target Award
Opportunity.


b.     Unless otherwise determined by the Committee or as otherwise provided in
the Grantee’s employment agreement (if any) with the Company or an Affiliate
(including, without limitation, an offer letter), if the Grantee’s employment
with the Company and its Affiliates is terminated prior to the Vesting Date due
to Disability, death or termination by the Company or an Affiliate without
Cause, the Grantee shall be eligible to receive payment of (i) the Service-Based
Award, pro-rated for the period of the Grantee’s continuous employment during
the period from July 1, 2014 through the Vesting Date; and (ii) the
Performance-Based Award, if any, earned based on actual achievement of the
Performance Objectives, as determined by the Committee after the end of the
Performance Period, and pro-rated for the period of the Grantee’s continuous
employment during the Performance Period. Any pro-rated Service-Based Award and
any pro-rated Performance-Based Award payable pursuant to this Section 4(b)
shall be paid in cash within two and one half months after the Vesting Date. Any
amount payable in the event of death shall be paid to the Grantee’s estate or
designated beneficiary (as permitted by the Committee). The amount payable, if
any, under this Section 4(b) shall be in full satisfaction of the Company’s
obligations under the Notice.


5.     Section 409A of the Code. The Company intends that the Notice and any
portion or multiple of the Target Award Opportunity payable hereunder will be
exempt from, or comply with, the requirements of Section 409A of the Code, and
the Notice shall be interpreted and administered in accordance with such intent.
Notwithstanding any other provision of the Notice to the contrary, if the
Grantee is a “specified employee” at the time of his or her “separation from
service” with the Company (as determined by the Company in accordance with
Section 409A), then, to the extent necessary to comply with Section 409A of the
Code, any portion or multiple of

3

--------------------------------------------------------------------------------



the Target Award Opportunity payable on account of the Grantee’s “separation
from service” (within the meaning of Section 409A of the Code) shall be paid
within sixty (60) days after the first business day which is at least six (6)
months after the Grantee’s separation from service (or if earlier, within 60
days after the Grantee’s death). Although the Company will use reasonable
efforts to avoid the imposition of taxation, interest and penalties under
Section 409A of the Code, the tax treatment of the Target Award Opportunity
provided under the Notice is not warranted or guaranteed. Neither the Company,
its Affiliates nor their respective directors, officers, employees or advisers
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by the Grantee (or any other individual claiming a benefit through
the Grantee) as a result of the Notice or the Target Award Opportunity granted
hereunder.


6.    Tax Withholding. The Company and its Affiliates shall have the right to
deduct from all payments made to any person under the Notice any federal, state,
local, foreign or other taxes which, in the opinion of the Company and its
Affiliates are required to be withheld with respect to such payments.


7.     No Employment Contract. Nothing contained in the Notice shall confer upon
the Grantee any right with respect to continuance of employment by the Company
and its Affiliates, nor limit or affect in any manner the right of the Company
and its Affiliates to terminate the employment or adjust the compensation of the
Grantee. For purposes of the Notice, the transfer of employment of the Grantee
between the Company and any one of its Affiliates (or between Affiliates) shall
not be deemed a termination of the Grantee’s employment.


8.     Transferability. No right or benefit under the Notice will be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge
such right or benefit will be void. No such right or benefit will in any manner
be liable for or subject to the debts, liabilities, or torts of the Grantee.


9.    Forfeiture and Recoupment.


a.    If the Company determines that the Grantee has committed an act of
Misconduct either during employment or within 180 days thereafter, the Company
or Affiliate may cause the Service-Based Award and/or Performance-Based Award of
the Grantee to be forfeited or, if paid, is entitled to repayment of the
Service-Based Award and/or Performance-Based Award previously paid under the
Notice, plus interest at the mid-term applicable federal rate (AFR) under
Section 1274(d) of the Code as of the month of payment of the applicable
award(s), compounded monthly, within 30 days of the issuance of a letter by the
Company to the Grantee claiming such Misconduct and demand for repayment.


b.    The Company shall have the sole and absolute discretion to take action or
not to take action pursuant to this Section 9 upon discovery of Misconduct, and
its determination not to take action in any particular instance shall not in any
way limit its authority to cause the forfeiture of the Grantee’s Service-Based
Award and/or Performance-Based Award or to recoup any Service-Based Award and/or
Performance-Based Award by sending a notice in any other instance.



4

--------------------------------------------------------------------------------



c.    If any provision of this Section 9 is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by applicable law, and shall automatically be deemed amended in
a manner consistent with its objectives to the extent necessary to conform to
any limitations required under applicable law.


d.    The Grantee’s Service-Based Award and Performance-Based Award shall be
subject to any generally applicable policies as to forfeiture, recoupment or
“clawback” adopted by the Company or Affiliate that are communicated to the
Grantee or any such policy adopted to comply with applicable law.


e.    Further, as a convenience and benefit to the Grantee in facilitating the
repayment, the Grantee hereby authorizes the Company or Affiliate to withhold
funds from any remaining payroll compensation, including pay for unused
vacation, to be applied toward any repayment pursuant to this Section 9, where
the law allows.


10.     Successors. All obligations of the Company under the Notice shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company.


11.     Governing Law. The Notice shall be construed in accordance with and
governed by the laws of the State of Delaware, but without regard to its
conflict of law provisions.


12.     Amendment or Termination. The Committee reserves the right, at any time,
to amend, suspend or terminate the Notice, in whole or in part, in any manner,
and for any reason (including, but not limited to, any amendment the Committee
may determine is necessary to preserve any otherwise available qualification of
the Performance-Based Award as “performance-based compensation” within the
meaning of Section 162(m)(4)(C) of the Code), and without the consent of the
Grantee or any other person.


* * * * * * * *



5